Citation Nr: 1436410	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  12-14 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for skin cancer, including as due to herbicide exposure.

2.  Entitlement to service connection for stomach cancer, including as due to herbicide exposure.

3.  Entitlement to service connection for cancer of the left kidney, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, had active service from July 1965 to January 1969, which included a tour of duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  

The issue of service connection for cancer of the left kidney, including as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicide agents during service in the Republic of Vietnam.  

2.  The Veteran was diagnosed with, and began treatment for, skin cancer in August 2009.

3.  The Veteran was diagnosed with, and began treatment for, stomach cancer in February 2011.

4.  There was no injury or disease of the skin or stomach, or chronic symptoms of skin cancer or stomach cancer in service.  

5.  There were no continuous symptoms of skin cancer or stomach cancer since service.
6.  Neither skin cancer nor stomach cancer manifested to a compensable degree within one year of service.  

7.  The Veteran's skin cancer and stomach cancer are not causally or etiologically related to active service, including any incident or event therein such as herbicide exposure.

8.  Skin cancer and stomach cancer are not diseases associated with herbicide exposure; therefore, they are not presumed to be due to exposure to herbicide agents during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for skin cancer are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for stomach cancer are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the August 2011 notice letter sent prior to the initial denials of the service connection claims for skin cancer and stomach cancer, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims. 

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claims have also been obtained, or otherwise submitted, and are associated with the record.  Additional pertinent VA treatment records found in the Virtual VA folder were considered by the Agency of Original Jurisdiction (AOJ) in the first instance.  Therefore, the Board concludes VA's duty to assist in obtaining records has been satisfied.  38 C.F.R. § 3.159(c).   

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  In this case, a VA medical examination or opinion was not provided for the service connection appeals decided herein.  Although the Veteran, through the representative in the May 2014 Informal Hearing Presentation, requests remand in order to provide VA medical examinations in connection with the service connection appeals for skin cancer and stomach cancer, the Board concludes a VA medical examination is not needed.  Competent lay or medical evidence is required to establish "an indication" that the Veteran's current disabilities are related to the in-service herbicide exposure on which the Veteran relies as the cause of the current disabilities.  See Waters v. Shinseki, 601 F.3d 1274, 1277-1278 (Fed. Cir. 2010).  As discussed below, the Veteran offers neither competent lay evidence nor competent medical evidence to support the claims.  The only evidence suggesting a possible link between skin cancer and stomach cancer and presumed herbicide exposure are the Veteran's statements and Admiral E.R. Zumwalt, Jr.'s statements.  Cancer is not a disease entity subject to lay diagnosis or competent lay opinion when symptoms are manifested may years after service separation such as in this case.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Both the Veteran and Admiral Zumwalt are lay persons; therefore, they are not competent to provide opinions on the etiology of cancer.  As there is no competent evidence of record indicating that the current disabilities may be related to the presumed in-service herbicide exposure, a remand for a medical examination or opinion is not warranted.  See McLendon, 20 Vet. App. at 81-82.

Given the foregoing, the Board finds that the Veteran has been provided with proper notice, and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required; therefore, the Board will proceed with review.


Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with skin cancer (i.e., keratoacanthoma, a malignant tumor) and stomach cancer (i.e., gastrointestinal stromal tumor, a malignant tumor).  Malignant tumors are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 
38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The requirements to establish chronic disease in service are a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as malignant tumors, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and 
(3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents does not include skin cancer or stomach cancer.  See 38 C.F.R. § 3.309(e).  The VA Secretary, under the authority of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, and based on the studies by the National Academy of Sciences, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 75 Fed. Reg. 81,332-335 (Dec. 27, 2010). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layperson is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson v. Shinseki, 
581 F. 3d 1313, 1316 (Fed. Cir. 2009) (recognizing that, under 38 U.S.C.A. 
§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); 
38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.).

Service Connection for Skin Cancer and Stomach Cancer Analysis

The Veteran contends that the current skin cancer and stomach cancer were caused by exposure to herbicide agents during active service.  The Veteran does not contend that he had skin cancer or stomach cancer, or symptoms related thereto, during service.  Rather, he contends that presumed herbicide exposure during service caused him to later develop cancer of the skin and stomach after service.    

After review of all the lay and medical evidence of record, the Board finds that the Veteran has qualifying service in the Republic of Vietnam, and is presumed to have been exposed to herbicide agents during active service.  Although the exact service dates for Vietnam service are unspecified in the record, the Veteran's DD Form 214 shows that he received a Vietnam Service Medal and had one year of foreign/sea service.  Service treatment records also include the Veteran's medical clearance form for service in the Republic of Vietnam, as well as multiple records of treatment at Tan Son Nhut in the Republic of Vietnam.  This evidence sufficiently establishes the Veteran's service in Vietnam, and based on such service, the Veteran is presumed to have been exposed to potentially harmful herbicides during service in the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Board finds that the Veteran has current skin cancer and stomach cancer.  Treatment records show that the Veteran was diagnosed with skin cancer in August 2009 and stomach cancer in February 2011.  Although the Veteran also contends that he has nerve damage connected to the skin cancer, the medical evidence of record shows that the nerve damage is a result of a post-service March 2010 parotidectomy surgery unrelated to the claimed skin cancer.  There is no question regarding the skin cancer and stomach cancer diagnoses; therefore, the current disability element for service connection is well established, and the Board will next consider whether skin cancer and stomach cancer were incurred in service, to include as due to presumed herbicide exposure.

The Board finds that no injury or disease of the skin or stomach, or chronic symptoms of skin cancer or stomach cancer were manifested during service.  The Veteran's service treatment records are absent of any complaint, finding, or treatment for skin cancer or stomach cancer or stomach or skin injury or disease.  The Veteran does not contend that symptoms of skin cancer or stomach cancer were manifested during service or that there was a relevant injury (other than presumed herbicide exposure) or disease during service; therefore, the weight of the evidence is against finding that there was any injury or disease of the skin or stomach, or chronic symptoms of skin cancer or stomach cancer that manifested during service.    

Also, the lay and medical evidence shows no continuous symptoms of skin cancer or stomach cancer since service separation, including to a compensable degree within one year of service separation.  The evidence shows that skin cancer was first diagnosed decades after service in August 2009 and stomach cancer was first diagnosed in February 2011.  Because over thirty-nine years passed between service separation and the first evidence of skin cancer, and over forty-one years passed between service separation and the first evidence of stomach cancer, and the Veteran neither contends nor is there evidence indicating that cancer was manifested until many years after service separation, the weight of the evidence is against finding that there were continuous symptoms of skin cancer or stomach cancer since service, to include to a compensable degree within the first post-service year.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).

The weight of the evidence further demonstrates that skin cancer and stomach cancer, which manifested many years after service, are not causally or etiologically related to service, including presumed herbicide exposure during service.  The Veteran's only contention is that the skin cancer and stomach cancer were caused by service due to herbicide exposure.  The Board notes that skin cancer and stomach cancer, by regulation, are not diseases for which service connection may be presumed as being the result of herbicide exposure.  See 38 C.F.R. § 3.309(e).  The scientific studies reviewed as part of that regulatory process established no correlation between herbicide exposure and skin cancer or stomach cancer which develop many years later such that skin cancer and stomach cancer were specifically excluded by regulation as diseases associated with herbicide exposure.  There is no competent evidence of record that has demonstrated a relationship between the current skin cancer or stomach cancer and active military service, to include presumed exposure to herbicide agents during service.
  
In support of the appeal, the Veteran submitted a portion of a May 1990 "Report to Secretary of the Department of Veterans Affairs on the Association Between Adverse Health Effects and Exposure to Agent Orange" reported by Admiral Zumwalt and a copy of the June 1990 statement of Admiral Zumwalt before the U.S. House of Representatives.  In the report and statement, the Admiral states his belief that it is at least as likely as not that skin cancer and stomach cancer are caused by exposure to herbicide agents during service.  The Board has considered this evidence, but has determined the report and statement of Admiral Zumwalt are of no probative value.  Although Admiral Zumwalt stated that he had reviewed scientific literature and consulted service experts, there are no specific studies cited in the report.  Additionally, Admiral Zumwalt's report and statement are over twenty years removed from current medical studies and research.  The Veteran has presented no medical literature suggesting a possible relationship between skin cancer and stomach cancer and a presumed herbicide exposure.  Further, Admiral Zumwalt was a lay person, and the etiology of cancer is outside the realm of common lay knowledge.  Admiral Zumwalt did not have the requisite medical expertise to render a competent medical opinion regarding the relationship between skin cancer and stomach cancer and herbicide exposure.  In consideration of the foregoing, the report and statement by Admiral Zumwalt are not competent evidence of a relationship between skin cancer and stomach cancer and presumed herbicide exposure during service. 

Thus, in summary, the weight of the evidence demonstrates no injury or disease of the skin or stomach, or chronic symptoms of skin cancer or stomach cancer manifested during service; no continuous symptoms of skin cancer or stomach cancer since service; no skin cancer or stomach cancer manifested to a compensable degree within a year of service separation; and no relationship between the Veteran's current skin cancer or stomach cancer and service, including presumed herbicide exposure.  In consideration thereof, the Board finds that the preponderance of the evidence is against the claims, and service connection for skin cancer and stomach cancer must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for skin cancer, including as due to herbicide exposure, is denied.

Service connection for stomach cancer, including as due to herbicide exposure, is denied.
REMAND

Service Connection for Left Kidney Cancer

On the May 2012 VA Form 9, the Veteran's representative wrote that he had attached a medical article dated in May 2011 which reported research from the VA Medical Center in Shreveport, Louisiana, pertaining to cancer of the left kidney.  The medical article is Agent Orange Linked to Kidney Cancer.  The medical article is sufficient to suggest a possible link between herbicide exposure and kidney cancer; thus, a VA medical examination with a medical opinion should be provided for the claim for service connection for cancer of the left kidney.

Accordingly, the issue of service connection for cancer of the left kidney, including as due to herbicide exposure, is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to assist in ascertaining the nature and etiology of the kidney cancer.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The VA examiner should confirm review of the record in the examination report.  An interview of the Veteran regarding the medical disorder history, a physical examination, and all tests and studies required to respond to the following question should be performed.

The examiner should then offer the following opinion:

(i)  Is it at least as likely as not (i.e., a 50 percent or higher degree of probability) that the current kidney cancer was caused by an incident in service, specifically presumed herbicide exposure?  Please explain the basis for the opinion and discuss the medical article Agent Orange Linked to Kidney Cancer.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  The reasons should be given for any opinion provided.  

2.  Thereafter, readjudicate the issue of service connection for cancer of the left kidney.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case with an appropriate period of time for response by the Veteran and the representative.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


